
	
		I
		111th CONGRESS
		2d Session
		H. R. 6066
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Linda T. Sánchez of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  appropriate safeguards for applicants for disability insurance benefits and
		  other benefits based on disability under such title against inappropriate
		  offsets of such benefits against benefits otherwise provided under private
		  disability insurance coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Social Security Fraud Act
			 of 2010.
		2.Protections for
			 applicants for disability insurance benefits or other benefits based on
			 disability against inappropriate offsets against benefits under private
			 disability insurance coverage
			(a)In
			 generalSection 221 of the
			 Social Security Act (42 U.S.C. 421) is amended by adding at the end the
			 following new subsection:
				
					(n)(1)At the time at which an
				insurance issuer takes any action in connection with private disability
				insurance coverage provided by the issuer which constitutes a presumed
				entitlement benefit reduction, the issuer shall certify to the Commissioner, in
				such form and manner as may be prescribed by the Commissioner, that the issuer
				has determined that there is reasonable cause to assume that the individual is
				under a disability (as defined in section 223(d)) and is, or upon application
				would be, entitled to disability insurance benefits under section 223, or
				child’s, widow’s, or widower’s insurance benefits under section 202 based on
				disability. Such certification shall include a statement (meeting such
				requirements as the Commissioner may prescribe) in support of the issuer’s
				determination.
						(2)For purposes of this subsection, an action
				taken in connection with private disability insurance coverage constitutes a
				presumed entitlement benefit reduction to the extent that such action has the
				effect of reducing the benefits under such coverage of any individual covered
				under such coverage by reason of a failure by such individual—
							(A)to apply for disability insurance
				benefits under section 223, or child’s, widow’s, or widower’s insurance
				benefits under section 202 based on disability, or
							(B)to timely request a hearing under
				subsection (d) (or an administrative review prior to such a hearing) with
				respect to such benefits.
							(3)The Commissioner shall include in any
				application form for applying for benefits under section 223, or child’s,
				widow’s, or widower’s insurance benefits under section 202 based on disability,
				and any application form for applying for a hearing under subsection (d) (or
				administrative review prior to such a hearing) relating to such benefits, a
				question regarding whether the applicant has been requested by an insurance
				issuer offering private disability insurance coverage, or any other person on
				behalf of such issuer, to file the application.
						(4)For purposes of this
				subsection—
							(A)The term private disability
				insurance coverage means disability insurance coverage offered in the
				private sector by an insurance issuer.
							(B)The term disability insurance
				coverage means cash benefits provided to individuals in the event of
				disability or physical or mental impairment (as defined in the terms of the
				policy under which such coverage is provided) under a policy, certificate, or
				contract offered by an insurance issuer.
							(C)The term insurance
				issuer means an insurance company, insurance service, or insurance
				organization which is licensed to engage in the business of insurance in a
				State and which is subject to State law which regulates insurance.
							.
			(b)PenaltiesSection
			 208(a) of such Act (42 U.S.C. 408(a)) is amended by inserting or
			 at the end of paragraph (8), and by inserting after paragraph (8) the following
			 new paragraph:
				
					(9)willfully,
				knowingly, and with intent to deceive the Commissioner of Social
				Security—
						(A)furnishes or
				causes to be furnished false information in a certification required under
				section 221(n)(1); or
						(B)fails to timely
				provide such
				certification;
						.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to private disability insurance coverage for periods beginning on or after
			 January 1, 2011.
			
